Name: Commission Regulation (EC) No 1334/95 of 13 June 1995 deferring the final date for sowing certain arable crops in certain areas of Finland and Sweden for the 1995/96 marketing year
 Type: Regulation
 Subject Matter: agricultural structures and production;  plant product;  agricultural policy;  Europe
 Date Published: nan

 No L 129/2 I EN I Official Journal of the European Communities 14. 6. 95 COMMISSION REGULATION (EC) No 1334/95 of 13 June 1995 deferring the final date for sowing certain arable crops in certain areas of Finland and Sweden for the 1995/96 marketing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Act of Accession of Austria, Finland and Sweden , Having regard to Council Regulation (EEC) No 1765/92 of 30 June 1992 establishing a support system for pro ducers of certain arable crops ('), as last amended by the Act of Accession of Austria, Finland and Sweden, and in par ticular Article 12 thereof, Whereas Article 10 (2) of Regulation (EEC) No 1765/92 requires producers, in order to qualify for compensatory payments under the arable support system, to have sown the seed and lodged an application for aid by 15 May preceding the relevant harvest at the latest ; Whereas Article 2 ( 1 ) (c) and (d) of Commission Regula ­ tion (EEC) No 2295/92 of 31 July 1992 on detailed rules for the application of the support system for producers of the protein crops referred to in Article 6 of Council Regu ­ lation (EEC) No 1765/92 (2), as last amended by Regula ­ tion (EC) No 3347/93 (% sets 1 5 May as the final date that may be fixed by Member States for the sowing and submission of applications in respect of protein crops ; Whereas, owing to the climatic conditions in Finland and Sweden, sowings of cereals, oilseeds, protein crops and linseed in certain areas of those Member States take place after 1 5 May ; whereas it was therefore necessary to extend the time limit for the sowing of such crops by Commis ­ sion Regulation (EC) No 918/95 of 26 April 1995 defer ­ ring the final date for sowing certain arable crops in certain areas (4), and Commission Regulation (EC) No 919/95 of 26 April 1995 amending Regulation (EC) No 1055/94 deferring the final date for sowing oilseeds in certain areas Q, to 31 May or 15 June according to region ; Whereas the deferral of the sowing date for certain crops in certain crops in certain areas to 31 May for the 1995/96 marketing year must be further extended to 15 June due to the particular weather conditions during May 1995 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Joint Management Committee for Cereals, Oils and Fats and Dried Fodder, HAS ADOPTED THIS REGULATION : Article 1 By way of derogation from Article 10 (2) of Regulation (EEC) No 1765/92, Article 2 ( 1 ) (d) of Regulation (EEC) No 2294/92 and Article 2 ( 1 ) (d) of Regulation (EEC) No 2295/92 the final date for sowing arable crops in Finland and Sweden shall be postponed until 15 June for the 1995/96 marketing year in the regions defined in Annex II of Regulation (EC) No 918/95 and in Annex I of Commission Regulation (EC) No 1055/94 (% except Blekinge and Kristianstad. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 June 1995. For the Commission Franz FISCHLER Member of the Commission 0 OJ No L 181 , 1 . 7. 1992, p. 12. (2) OJ No L 221 , 6. 8 . 1992, p. 28 . 3 OJ No L 300 , 7. 12. 1993, p. 5. (4) OJ No L 95, 27. 4. 1995, p. 12. H OJ No L 95, 27. 4. 1995, p. 16. ') OJ No L 115, 6. 5. 1994, p . 9.